Russell, C. J.
The State, by proving the corpus delicti, the venue, and the recent possession of the stolen property, and its sale by the defendant, made a prima facie case. Whether the defendant’s explanation of his possession of the property was consistent with his innocence and satisfactory to the jury was a matter exclusively for them. In such a case, in the absence of error upon' the trial, the Court of Appeals is without authority to interfere.
2. The motion for a new trial was based upon the usual general grounds, and was properly overruled. Judgment affirmed.